Exhibit  10(b)


 
 
AIRCRAFT TIME SHARING AGREEMENT
 
 
 
THIS TIME SHARING AGREEMENT (this "Agreement") is entered into on March 13, 2013
by General Electric Company ("Owner"), a New York corporation, with principal
offices at 3135 Easton Turnpike, Fairfield, CT and Brackett B. Denniston III
("Lessee").
 
BACKGROUND:
 
A. Owner is the registered owner of certain civil aircraft bearing the United
States Registration Numbers and of the types set forth on Exhibit A to this
Agreement (collectively, the "Aircraft" or individually an "Aircraft").
 
B. Owner employs fully qualified flight crews to operate the Aircraft; and
 
C. From time to time, Lessee may desire to lease the Aircraft from Owner for
Lessee's personal travel at Lessee's discretion on a time sharing basis as
defined in Section 91.501(c)(1) of the Federal Aviation Regulations ("FAR").
 
NOW, THEREFORE, Owner and Lessee agree as follows:
 
1. Subject to the terms and conditions of this Agreement, Owner agrees to lease
the Aircraft from time-to-time to Lessee for Lessee's personal travel at
Lessee's discretion pursuant to the provisions of FAR Sections
91.501(b)(6),91.501(c)(1) and 91.501(d), and in accordance with the Federal
Aviation Administration (“FAA”)-issued NBAA Small Aircraft Exemption currently
in effect and as it may be amended and reissued, and to provide a fully
qualified flight crew for all operations for flights scheduled in accordance
with the terms of this Agreement during the period commencing on the date of
this Agreement and terminating on the earlier of (a) the termination of this
Agreement by consent of Owner and Lessee, (b) the date of Lessee's termination
of employment with Owner or (c) the date of Lessee's death. Owner shall have the
right to add or substitute aircraft of similar type, quality, and equipment, and
to remove aircraft from the fleet, from time to time during the term of this
Agreement. Owner shall send Lessee a revised Exhibit A upon each such change in
the Aircraft.
 
2. Lessee shall pay Owner for each flight conducted under this Agreement the
actual expenses of each specific flight as authorized by FAR Section 91.501(d)
as in effect from time to time. On the date of this Agreement these expenses
include and are limited to:
 
(a)  
fuel, oil, lubricants and other additives;

 
(b)  
travel expenses of the crew, including food, lodging and ground transportation;

 
 
 


 
(1)
 
 

 
 

 
(c)  
hangar and tie down costs away from the Aircraft's base of operation;



(d)  
insurance obtained for the specific flight;



(e)  
landing fees, airport taxes and similar assessments;



(f)  
customs, foreign permit and similar fees directly related to the flight;



(g)  
in-flight food and beverages;



(h)  
passenger ground transportation;



(i)  
flight planning and weather contract services; and



(j)  
an additional charge equal to one hundred percent (100%) of the expenses listed
in clause (a) above.





 
3. Owner will pay all expenses related to the operation of the Aircraft when
incurred and will provide quarterly invoices to Lessee for the expenses
enumerated in Section 2 above. The Owner and Lessee acknowledge that, with the
exception of the expenses for in-flight food and beverages and passenger ground
transportation, the payment of these expenses are subject to the federal excise
tax imposed under Section 4261 of the Internal Revenue Code. Lessee shall
reimburse Owner for the expenses authorized by FAR Section 91.501(d) plus
applicable federal excise taxes within fifteen (15) calendar days after receipt
of the related invoice. Owner agrees to collect and remit to the Internal
Revenue Service for the benefit of Lessee all such federal excise taxes.
 
4. In the event that Lessee desires to use the Aircraft pursuant to this
Agreement, Lessee will so notify Owner and will provide Owner with requests for
flight time and proposed flight schedules as far as possible in advance of any
given flight. Requests for flight time shall be in a form, whether oral or
written, mutually convenient to and agreed upon by Owner and Lessee. In addition
to proposed schedules and flight times, Lessee shall provide at least the
following information for each proposed flight at some time prior to scheduled
departure as required by Owner or Owner's flight crew:
 
(a) departure point;
 
(b) destinations;
 
(c) date and time of flight;
 
 
 


 
(2)
 
 

(d) the identity of each anticipated passenger;
 
(e) the nature and extent of luggage or cargo to be carried;
 
(f) the date and time of a return flight, if any; and
 
(g) any other information concerning the proposed flight that may be pertienent
or required by Owner or Owner's flight crew.
 
5. Owner shall have sole and exclusive authority over the scheduling of the
Aircraft, including which Aircraft is used for any particular flight and Lessee
acknowledges that Owner’s prior planned utilization of the Aircraft will take
precedence over Lessee’s use.
 
6. Owner shall be solely responsible for securing maintenance, preventive
maintenance, and required or otherwise necessary inspections on the Aircraft and
shall take such requirements into account in scheduling flights of the various
Aircraft. No period of maintenance, preventive maintenance, or inspection shall
be delayed or postponed for the purpose of scheduling the Aircraft, unless such
maintenance or inspection can be safely conducted at a later time in compliance
with all applicable laws and regulations, and within the sound discretion of the
pilot-in-command. The pilot-in­-command shall have final and complete authority
to cancel any flight for any reason or condition that in his or her judgment
would compromise the safety of the flight.
 
7. Owner shall be responsible for the physical and technical operation of the
Aircraft and the safe performance of all flights and shall retain full authority
and control, including exclusive operational control, and possession of the
Aircraft at all times during the term of this Agreement. Owner shall employ, pay
for, and provide to Lessee a qualified flight crew for each flight undertaken
under this Agreement. In accordance with applicable FAR, the qualified flight
crew provided by Owner will exercise all required and/or appropriate duties and
responsibilities with respect to the safety of each flight conducted under this
Agreement. The pilot-in-command shall have absolute discretion in all matters
concerning the preparation of the Aircraft for flight and the flight itself, the
load carried and its distribution, the decision whether or not a flight shall be
undertaken, the route to be flown, the place where landings shall be made and
all other matters relating to operation of the Aircraft. Lessee specifically
agrees that the flight crew shall have final and complete authority to delay or
cancel any flight for any reason or condition which, in the sole judgment of the
pilot-in-command, could compromise the safety of the flight and to take any
other action which, in the sole judgment of the pilot in command, is
necessitated by considerations of safety. Without limiting the generality of
Section 8, no such action of the pilot-in-command shall create or support any
liability for loss, injury, damage, or delay to Lessee or any other person.
 
8. The Owner and Lessee agree that Owner shall not be liable to Lessee or any
other person for loss, injury, or damage occasioned by the delay or failure to
furnish the Aircraft and crew pursuant to this Agreement for any reason.
 
 


 
(3)
 
 

9. The risk of loss during the period when any Aircraft is operated on behalf of
Lessee under this Agreement shall remain with Owner, and Owner will retain all
rights and benefits with respect to the proceeds payable under policies of hull
insurance maintained by Owner that may be payable as a result of any incident or
occurrence while an Aircraft is being operated on behalf of Lessee under this
Agreement. Lessee shall be named as an additional insured on aviation liability
insurance policies maintained by Owner on the Aircraft with respect to flights
conducted pursuant to this Agreement. The liability insurance policies on which
Lessee is named an additional insured shall provide that as to Lessee coverage
shall not be invalidated or adversely affected by any action or inaction,
omission or misrepresentation by Owner or any other person (other than Lessee).
Any hull insurance policies maintained by Owner on any Aircraft used by Lessee
under this Agreement shall include a waiver of any rights of subrogation of the
insurers against Lessee. Lessee agrees that the insurance specified in this
Section 9 shall provide Lessee’s sole recourse against Lessor for all claims,
losses, liabilities, obligations, demands, suits, judgments or causes of action,
penalties, fines, costs and expenses of any nature whatsoever, including
attorneys’ fees and expenses for or on account of or arising out of, or in any
way connected with the use of the Aircraft by Lessee [or Lessee’s guests,]
including injury to or death of any persons, including Lessee [and Lessee’s
guests] which may result from or arise out of the use or operation of the
Aircraft during the term of this Agreement.  This Section 9 shall survive
termination of this Agreement.
 


 
OWNER SHALL IN NO EVENT BE LIABLE TO LESSEE [OR LESSEE’S EMPLOYEES, AGENTS,
REPRESENTATIVES, GUESTS, OR INVITEES] FOR ANY INDIRECT, SPECIAL, OR
CONSEQUENTIAL DAMAGES AND/OR PUNITIVE DAMAGES OF ANY KIND OR NATURE UNDER ANY
CIRCUMSTANCES OR FOR ANY REASON INCLUDING ANY DELAY OR FAILURE TO FURNISH THE
AIRCRAFT OR CAUSED OR OCCASIONED BY THE PERFORMANCE OR NON-PERFORMANCE OF ANY
SERVICES COVERED BY THIS AGREEMENT.
 
10. A copy of this Agreement shall be carried in the Aircraft and available for
review upon the request of the FAA on all flights conducted pursuant to this
Agreement.
 
   11. Lessee represents, warrants and covenants to Owner that:
 
(a)  
he will use each Aircraft for and on his own account  only and will not use any
Aircraft for the purposes of providing transportation of passengers or cargo in
air commerce for compensation or hire;

 
(b)  
he shall refrain from incurring any mechanics or other lien in connection with
the Aircraft, whether permissible or impermissible under this Agreement, and he
shall not attempt to convey, mortgage, assign, lease or any way alienate the
Aircraft or incur, create, or grant any kind of lien or security interest
involving the Aircraft or do anything or take any action that might mature into
such a lien or create such a security interest;

 
 
 


 
(4)
 
 

 
             (c)  
during the term of this Agreement, he will abide by and conform to all such
laws, governmental, and airport orders, rules, and regulations as shall from
time to time be in effect relating in any way to the operation and use of the
Aircraft by a time-sharing lessee.

 
 
12. For purposes of this Agreement, the permanent base of operation of the
Aircraft shall be Stewart Newburgh Airport, 169 Route 17K, Newburgh, NY, unless
changed by Owner, in which event Owner shall notify Lessee of the new permanent
base of operation of the Aircraft.
 
   13. Owner and Lessee agree with respect to the following indemnification
provisions:
   
(a)  
Owner hereby indemnifies Lessee and agrees to hold harmless Lessee from and
against any liabilities, obligations, losses (excluding loss of anticipated
profits), damages, claims, actions, suits, costs, expenses and disbursements
("Losses") imposed on, incurred by or asserted against Lessee arising out of or
resulting from the ownership, lease, maintenance, repair, possession, use,
operation, condition, or other disposition or application of the Aircraft.
Owner's obligation to indemnify Lessee under this Section 13 shall not, however,
extend to any Loss (i) resulting from the willful misconduct or gross negligence
of Lessee, (ii) to the extent such Loss is a direct result of any failure of
Lessee to comply with any covenants required to be performed or observed by him
under this Agreement, or (iii) to the extent such Loss is a direct result of any
breach by Lessee of any of Lessee's warranties or representations contained in
this Agreement.

 
(b)  
Lessee hereby indemnifies Owner and agrees to hold harmless Owner from and
against any Losses imposed on, incurred by or asserted against Owner (i) arising
out of or resulting from the willful misconduct or gross negligence of Lessee,
(ii) to the extent such Loss is a direct result of any failure of Lessee to
comply with any covenants required to be performed or observed by him, or (iii)
to the extent such Loss is a direct result of any breach by Lessee of any of
Lessee's warranties or representations contained in this Agreement.

 
(c)  
Losses shall be determined after taking into account the available proceeds of
any applicable insurance policies.

 
 
 


 
(5)
 
 

14. Neither this Agreement nor any party's interest in this Agreement shall be
assignable to any other person or entity.
 
15. This Agreement shall be governed by and construed in accordance with the
laws of New York (excluding the conflicts of law rules thereof).
 
16. This Agreement constitutes the entire understanding between Owner and Lessee
with respect to its subject matter, and there are no representations,
warranties, conditions, covenants, or agreements other than as set forth
expressly herein. Any changes or modifications to this Agreement must be in
writing and signed by authorized representatives of both parties. This Agreement
may be executed in counterparts, which shall, singly or in the aggregate,
constitute a fully executed and binding agreement.
 
17. Any notice, request, or other communication to any party by the other party
under this Agreement shall be conveyed in writing and shall be deemed given on
the earlier of the date (i) notice is personally delivered with receipt
acknowledged, (ii) a facsimile notice is transmitted, or (iii) three (3)
calendar days after notice is mailed by certified mail, return receipt
requested, postage paid, and addressed to the party at the address set forth
below. The address of a party to which notices or copies of notice are to be
given may be changed from time to time by such party by written notice to the
other party.
 
If to Owner:
 
General Electric Company
3135 Easton Turnpike
Fairfield, CT 06828
Attention: Senior Vice President, Human Resources
        Fax: 1-203-373-3220
 


If to Lessee:
 
Brackett B. Denniston III
c/o General Electric Company
3135 Easton Turnpike
Fairfield, CT 06828
Attention: Senior Vice President and General Counsel
Fax: 1-203-373-3225
 
18. If any one or more of the provisions of the Agreement shall be held invalid,
illegal, or unenforceable, the remaining provisions of this Agreement shall be
unimpaired, and the invalid, illegal, or unenforceable provision shall be
replaced by a mutually acceptable provision, which, being valid, legal, and
enforceable, comes closest to the intention of the parties underlying the
invalid, illegal, or unenforceable provision. To the extent permitted by
applicable law, the parties hereby waive any provision of law, which renders any
provision of this Agreement prohibited or unenforceable in any respect.
 
 
 


 
(6)
 
 

19. NEITHER OWNER (NOR ITS AFFILIATES) MAKES, HAS MADE OR SHALL BE DEEMED TO
MAKE OR HAVE MADE, AND OWNER (FOR ITSELF AND ITS AFFILIATES) HEREBY DISCLAIMS,
ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH
RESPECT TO ANY AIRCRAFT TO BE USED HEREUNDER OR ANY ENGINE OR COMPONENT THEREOF
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH
SPECIFICATIONS, QUALITY OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS
FOR ANY PURPOSE, USE OR OPERATION, AIRWORTHINESS, SAFETY, PATENT, TRADEMARK OR
COPYRIGHT INFRINGEMENT OR TITLE.
 
              20. With respect to the Truth in leasing requirements of FAR
Section 91.23:
 
 
 

 
(a)
Owner will provide a copy of this agreement to the Federal Aviation
Administration, Technical Section, in Oklahoma City, Oklahoma within twenty-four
hours of its execution. In addition, Owner will notify the FAA Flight Standards
District Office (“FSDO”) nearest the airport from which each Aircraft will
originate on its first flight under this Agreement and provide that FSDO with a
copy of this Agreement at least forty-eight (48) hours before takeoff of a
flight and shall inform that FSDO of (i) the location of the airport of
departure; (ii) the departure time; and (iii) the registration number of the
Aircraft involved;

 
 

 
(b)
Truth in leasing statement under FAR Section 91.23:



 

 
(I)
OWNER HEREBY CERTIFIES THAT EACH AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED
WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT, EXCEPT
TO THE EXTENT AN AIRCRAFT IS LESS THAN TWELVE (12) MONTHS OLD, IN ACCORDANCE
WITH THE PROVISIONS OF FAR PART 91 AND ALL APPLICABLE REQUIREMENTS FOR THE
MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN MET.

 
 

 
(ii)
OWNER AGREES, CERTIFIES, AND KNOWINGLY ACKNOWLEDGES THAT WHEN THE AIRCRAFT IS
OPERATED UNDER THIS AGREEMENT, OWNER SHALL BE KNOWN AS, CONSIDERED, AND SHALL IN
FACT BE THE OPERATOR OF THE AIRCRAFT.

 


 
(7)
 
 



 
(iii)
AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FARS CAN
BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE, GENERAL
AVIATION DISTRICT OFFICE, OR AIR CARRIER DISTRICT OFFICE.

 
 
IN WITNESS WHEREOF, Owner and Lessee caused the signatures of their authorized
representatives to be affixed below on the day and year first above written.
 
 
 
GENERAL ELECTRIC COMPANY
 
 
By:       /s/John F. Lynch                                                  
Name: John F. Lynch
Title:   Senior Vice President , Human Resources
                     

 
 


 
 
Brackett B. Denniston III
 
 
By:       /s/Brackett B. Denniston III                                     
 
 
 
                     

 
 
 


 
(8)
 
 




 

 




Exhibit A
 
Dated: March 11, 2013
 
 

 
 

United States Registration Number         Aircraft Type     N361G   Agusta
AW-139 N362G Agusta AW-139     N371G Challenger 605 N372G  Challenger 605 N373G 
Challenger 605     N375G Global Express N379G  Global Express     N376G Global
5000                            

 
                                                                                      
                                                                                              
                                                                                                
 


 
(9)
 
 


 
                                                                                                
                                                                                               
                                                                                               


 
                                                                                                
                                                                                               

